— Judgment unanimously affirmed. Memorandum: Defendant contends that it was error to permit the prosecutor to read a page of witness Mortuiccio’s Grand Jury testimony on redirect since only one question and answer had been used on cross-examination by the defense for the limited purpose of refreshing the witness’s recollection. While it was improper bolstering because there was no reason to" rehabilitate the witness on this issue (see, People v Torre, 42 NY2d 1036; People v Ramos, 119 AD2d 455, 456-457, affd 70 NY2d 639), the error was harmless. The portion of the witness’s Grand Jury testimony read on redirect was not relevant on the issue of defendant’s guilt. The evidence of defendant’s guilt was overwhelming (see, People v Fearon, 58 AD2d 1041). We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — criminal possession of controlled substance, third degree.) Present — Doerr, J. P., Den-man, Boomer, Lawton and Davis, JJ.